1                                 UNITED STATES DISTRICT COURT

2                                        DISTRICT OF NEVADA

3                                                    ***

4     RICHARD MARKS,                                          Case No. 2:19-cv-01359-APG-EJY

5                                            Plaintiff,               ORDER
             v.
6
      WILLIAMS, et al.,
7
                                         Defendants.
8

9

10   I.     DISCUSSION

11          When Plaintiff initiated this action, he did not pay the filing fee or file a motion to proceed

12   in forma pauperis as is required by 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2. (ECF No. 1).

13   On August 12, 2019, the Court ordered Plaintiff to either pay the filing fee or file a fully complete

14   application to proceed in forma pauperis, including the required executed financial certificate and

15   inmate account statements for the past six months. (ECF No. 3 at 2). Plaintiff has filed a motion

16   for an extension of time to file an application to proceed in forma pauperis and states that he needs

17   this time in order to acquire the required documents. (ECF No. 4). As with all plaintiffs seeking

18   to proceed in forma pauperis, Plaintiff was required to obtain these documents and file them with

19   his complaint. Nevertheless, the Court will grant one extension of time to file the fully complete

20   application to proceed in forma pauperis. Plaintiff shall file his complete application to proceed

21   in forma pauperis by October 11, 2019. If Plaintiff fails to timely file a complete application,

22   including the required financial documents, by that date, the Court will dismiss this action without

23   prejudice to Plaintiff filing an action when he has the required documents.

24   II.    CONCLUSION

25          For the foregoing reasons, IT IS ORDERED that the motion for extension of time (ECF

26   No. 4) is granted. By October 11, 2019, Plaintiff shall either pay the required filing fee or file a

27   complete application to proceed in forma pauperis, including a properly executed financial

28   certificate and account statements for the past six months.

                                                          1
1
             IT IS FURTHER ORDERED that, if Plaintiff does not timely comply with this order, the
2
     action will be dismissed without prejudice.
3
             IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the
4
     approved form application to proceed in forma pauperis by a prisoner, as well as the document
5
     entitled information and instructions for filing an in forma pauperis application.
6
             IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint (ECF
7
     No. 1-1), but shall not file it at this time.
8

9
             DATED THIS 10th day of September 2019.
10

11

12
                                                     UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
